Citation Nr: 0634675	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  02-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral leg 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Buffalo, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in September 2001 which found that new and 
material evidence had not been submitted to reopen the claims 
of service connection for a bilateral leg disorder and 
bilateral pes planus.

The Board remanded these matters in November 2003 in response 
to the veteran's request for a hearing.  The veteran provided 
testimony at a hearing conducted at the RO by a hearing 
officer in November 2005.  The claim is before the Board for 
a decision.  

The supplemental statement of the case issued in June 2006 
characterizes the issues as service connection.  However, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's action.  Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In light of the 
Board's legal duty to determine whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims, the issues remain as stated in the November 
2003 Board remand.  


FINDINGS OF FACT

1.  In February 1985, the Board denied service connection for 
a bilateral leg disorder based on a finding that although 
there were current complaints of leg problems, there was no 
chronic leg disorder in service, no continuity of symptoms 
since service, and no current bilateral leg disorder related 
to service.  

2.  In February 1985, the Board denied service connection for 
bilateral pes planus based on a finding that there was no 
nexus between current pes planus, first noted in 1983, and 
service.  

3.  Evidence submitted since February 1985 is cumulative and 
duplicative of evidence already of record, does not bear 
directly and substantially on the issues under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims for service 
connection for a bilateral leg disorder or bilateral pes 
planus.


CONCLUSIONS OF LAW

1.  The February 1985 Board decision denying service 
connection for bilateral leg disorder and bilateral pes 
planus is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (2005).

2.  New and material evidence has not been received, and the 
claims for service connection for bilateral leg disorder and 
bilateral pes planus may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in January 2004, September 2004, and 
January 2005.  Consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), a March 2006 letter to the veteran discussed 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with regard to effective dates and 
disability ratings.  The letters also informed him of what is 
needed to establish new and material evidence in order to 
reopen a claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  The 
veteran reported in June 2006 that he had no additional 
evidence to submit and he wished his case to be decided on 
the current record.  Further attempts to obtain additional 
evidence would be futile.  Also, there is no duty to obtain a 
VA examination or opinion in this case because new and 
material evidence has not been presented or secured.  See 38 
C.F.R. § 3.159(c)(4)(iii).  Any failure in the timing of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004).  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

The veteran asserts that he currently has bilateral leg 
cramps and pain, and pes planus that are related to his 
service.  Specifically he has urged in testimony and written 
argument that his duties as security air policeman involved 
patrolling on concrete floors for 8 to 10 hours at a time.  
He testified that his legs and feet would hurt after these 
details.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection for any particular disability, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The Board denied the veteran's claims of service connection 
for bilateral leg disorder and pes planus in February 1985.  
A decision of the Board is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100 (2005).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c).  The veteran in this 
case filed his claims to reopen before the effective date for 
the regulatory change of the new and material evidence 
requirement.  As such, the changes to the definition of new 
and material evidence will not be applied here.  The 
definition of new and material evidence in effect prior to 
August 29, 2001, will be applied.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the February 1985 decision, the Board determined that 
neither a chronic bilateral leg disorder nor bilateral pes 
planus were shown in service nor for many years following 
service.  Thus, the Board found no nexus existed between any 
current bilateral leg disorder or pes planus and service.  
The Board noted that service medical records showed no pes 
planus.  The first documentation of pes planus was dated in 
February 1983 on VA examination and noted again in November 
1983 treatment records.  Likewise, the Board considered that 
complaints of leg cramping following heavy exercise had been 
noted at his service separation examination, but the examiner 
at that time concluded these complains were not medically 
significant.  The Board discussed that complaints of muscle 
aches and pains in the lower extremities were reported by the 
veteran in his February 1983 VA examination.  The Board noted 
that there was no recognized bilateral leg disorder at that 
time, nor was there any mention of such complaints between 
the time of separation from service in 1965 until 1983.  

The February 1985 Board action represents the most recent 
final decision regarding these claims.  See 38 C.F.R. § 
20.1100.  Accordingly, the Board must review the evidence 
submitted since the 1985 Board decision in order to ascertain 
whether new and material evidence has been submitted 
addressing the critical inquiry of whether the veteran has 
current disorders that are related to service.  

Evidence associated with the claims file in connection with 
his current claims to reopen consists of numerous and 
duplicative personal statements expressing the veteran's 
views as to why he believes that he has bilateral leg 
disorder and bilateral pes planus which were incurred during 
service.  Post-service VA clinical treatment records dating 
into 2006 show that the veteran has complained of bilateral 
leg pain and cramps and that he is being treated for diabetic 
foot problems through VA.  A treatment record dated in 
January 2006 shows the occasional cramps continued unchanged.  
There was no separate diagnosis; his complaints of leg pain 
and cramps were reported during the care of his diabetic 
condition.  There are no records showing treatment prior to 
1983, nor is there any medical evidence, opinion or 
otherwise, that there is any current bilateral leg disorder 
or pes planus that is related to service.  

Additionally, the veteran provided testimony in November 2005 
as to his belief that he has bilateral leg and pes planus 
conditions due to his duties in service.  

The evidence received since the 1985 Board decision is not 
new and material.  Treatment records showing post-service 
complaints of leg cramps and pain, and any findings of 
bilateral pes planus, are cumulative of evidence previously 
considered in the 1985 Board decision.  Nor do any of these 
medical records provide competent medical evidence relating 
any current bilateral leg disorder or pes planus with the 
veteran's active service.  There is no competent medical 
evidence indicating that the  current disorders are 
attributable to any in-service disease or injury, including 
any duties as an air security policeman.  Accordingly, even 
if new, the evidence is not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
The veteran provided testimony as to his belief that there is 
a medical nexus, but as a lay person he is not competent to 
provide a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As in 1985, there is no competent 
evidence linking a bilateral leg disorder or pes planus to 
any in-service disease or injury.  This critical element of 
the claim is still missing.

The veteran is receiving treatment for other significant 
medical problems, and it is noted that service connection for 
diabetes and a secondary foot condition were denied in an 
August 2006 rating decision not on appeal.  Medical records 
that do not mention a bilateral leg disorder or pes planus, 
even if new, are not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.

The veteran's contentions as to the claim are essentially a 
repetition of the previous assertions that were before the 
Board in 1985, and are cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Thus, new 
and material evidence has not been presented, and the claims 
of service connection for bilateral leg disorder and 
bilateral pes planus are not reopened.


ORDER

New and material evidence not having been submitted to reopen 
the previously denied claim, service connection for bilateral 
leg disorder remains denied.

New and material evidence not having been submitted to reopen 
the previously denied claim, service connection for bilateral 
pes planus remains denied.


___________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


